         Case 3:15-cv-00675-JBA Document 1281 Filed 09/12/19 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE )
COMMISSION,                                        )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )              Civil Action No.
                                                   )              3:15-cv-675-JBA
                                                   )
IFTIKAR AHMED                                      )
                                                   )
              Defendant, and                       )
and                                                )
                                                   )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED               )
DOMAINS, LLC; SHALINI AHMED; SHALINI               )
AHMED 2014 GRANTOR RETAINED                        )
ANNUNITY TRUST; DIYA HOLDINGS LLC;                 )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor child, )
by and through his next friends IFTIKAR and        )
SHALINI AHMED, his parents; I.I. 2, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents; I.I. 3, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents                         )
                                                   )
              Relief Defendants.                   )
                                                   )

                    NOTICE REGARDING UNAUTHORIZED ACTIVITY
                       IN FIDELITY X7540 AND FIDELITY X8965

        Jed Horwitt, Esq., in his capacity as Court-appointed receiver of the Receivership Estate 1

(the “Receiver”), through his undersigned counsel, respectfully provides this notice (the “Notice”)

to alert this Court and all other parties of certain unauthorized activity in Fidelity x7540 (SEC No.

75) and Fidelity x8965 (SEC No. 74, and with Fidelity x7540, the “Accounts”), which occurred

on September 9, 2019.



1
 Unless expressly defined otherwise, the definitions of terms set forth in the Report of Receiver [Doc. No.
1135] (the “Report”) are incorporated herein by reference.

                                                    1
        Case 3:15-cv-00675-JBA Document 1281 Filed 09/12/19 Page 2 of 6



       As this Court is aware, the Accounts are Receivership Assets and are subject to the Asset

Freeze. Shortly after his appointment, the Receiver advised Fidelity of the Receivership and

Fidelity’s obligations under the Appointment Order. Since that time, the Receiver’s counsel has

been in contact with representatives of Fidelity on routine matters, including the production of

account statements and the monthly distribution of living expenses to the Relief Defendants

pursuant to paragraph 5(c) of the Appointment Order.

       On September 11, 2019, at 12:20 pm, counsel for the Relief Defendants advised the

undersigned that Mrs. Ahmed had received an order execution email from Fidelity, reflecting the

successful sale of 6,000 units of Plains All American Pipeline, L.P. (“PAA”) in Fidelity x7540

(the “x7540 Transaction”). (See Exhibit A). At 12:27 pm, counsel for the Receiver responded,

advising the Relief Defendants’ counsel that the Receiver would investigate. (Id.)

       On September 11, 2019, at 12:34 pm, the Receiver’s counsel wrote to John Spurway and

Suzanne Morse at Fidelity, who the Receiver’s counsel had previously been in contact with

regarding routine Receivership Estate matters, enquiring as to the details of the x7540

Transaction. (See Exhibit B.) At 2:23 pm, Ms. Morse confirmed that the x7540 Transaction had

occurred and that “any funds received from those sales will remain in the [Account] as it is

restricted from all withdrawals.” (Id.) Further, Ms. Morse confirmed that she “updated the

restriction on all the relevant accounts to prohibit not only withdrawals, but trading and

deposits as well going forward.” (Id.) While the Receiver’s investigation is continuing, it

appears that the “restriction codes” previously placed on the Accounts by Fidelity prohibited

only withdrawals, not trades or deposits.

       On September 12, 2019, at 3:01 pm, in response to requests for further information made

by the Receiver’s counsel, Fidelity provided Transaction Confirmations reflecting the sale of a

total of 12,000 units of PAA on September 9, 2019, 6,000 of which reflected the x7540 Transaction


                                                2
         Case 3:15-cv-00675-JBA Document 1281 Filed 09/12/19 Page 3 of 6



and 6,000 of which were sold from Fidelity x8965 (the “x8965 Transaction” and with the x7540

Transaction, the “Transactions”) with execution prices of approximately $21.24. 2 (See Exhibit C.)

Fidelity also provided a log of activity in the Accounts with the Internet Protocol (“IP”) addresses

of the individual(s) who accessed the Accounts. (See Exhibit D.) Finally, Fidelity produced a

certification confirming that Exhibits C and D are “true and accurate copies of the originals as

maintained in the normal course of business” by Fidelity. (See Exhibit E.)

        Upon receipt of Exhibits C, D, and E, the Receiver’s counsel promptly wrote to counsel

for the Commission, counsel for the Relief Defendants, and the Defendant advising them of the

Transactions and requesting any information that they may have concerning the Transactions to

assist the Receiver in his investigation. The Receiver’s counsel spoke briefly to counsel for the

Commission to discuss what had transpired. As of the filing of this Notice, the Defendant and

counsel for the Relief Defendants have not responded to the Receiver’s inquiry.

        The Receiver’s preliminary investigation reveals the following location information about

the IP address of the individual(s) who accessed the Accounts in recent days:

                       Date               IP Address                  Location 3

                     9/3/2019           122.180.194.26            New Delhi, India

                     9/4/2019           122.180.194.26            New Delhi, India

                     9/5/2019           122.180.194.26            New Delhi, India

                     9/6/2019           122.180.194.26            New Delhi, India

                     9/7/2019           122.180.194.26            New Delhi, India

                     9/8/2019           122.180.194.26            New Delhi, India


2
  Based on the account statements the Receiver previously received from Fidelity, the Transactions reflect
the sale of 100% of the PAA shares held by x7540 and x8965.
3
  This location information is based on the Receiver’s preliminary investigation using publicly available IP
lookup services. The Receiver has no reason to doubt the veracity of such information, but it is subject to
further verification as the Receiver’s investigation continues.

                                                     3
        Case 3:15-cv-00675-JBA Document 1281 Filed 09/12/19 Page 4 of 6



                    9/9/2019         199.187.211.223         Seattle, Washington

                    9/9/2019         122.163.246.231          New Delhi, India

                   9/10/2019         199.187.211.203         Seattle, Washington

                   9/11/2019         199.187.211.162         Seattle, Washington



       The Receiver’s investigation is continuing. At this time the Receiver is not aware of any

other unauthorized trades in any brokerage account that is a Receivership Asset, but will continue

his investigation and keep the Court apprised of all further developments. Furthermore, the

Receiver has confirmed with Fidelity that the proceeds from the Transactions remain in the

Accounts, and that, in accordance with the Receiver’s further direction made in response to this

incident, deposits and further trades are no longer possible in the Accounts. Finally, as the Receiver

has done previously during this Receivership, the Receiver has requested updated account

statements from every bank and brokerage holding Receivership Assets. Upon receipt, he will

confirm that no additional trades have taken place in any of those accounts.

       The Receiver expects that once his investigation yields sufficient information, he will file

further notices concerning this matter and/or a motion with this Court seeking the appropriate

relief. Upon request, the Receiver or his counsel will attend any hearings scheduled by the Court

on this matter and provide any relevant information and assistance that the Court may request in

addressing the Transactions or otherwise.




                                                  4
        Case 3:15-cv-00675-JBA Document 1281 Filed 09/12/19 Page 5 of 6




Dated September 12, 2019, at Bridgeport, Connecticut.


                                                  Respectfully submitted,
                                                  JED HORWITT, ESQ., RECEIVER


                                                   /s/ Christopher H. Blau
                                                  Stephen M. Kindseth (ct14640)
                                                  Christopher H. Blau (ct30120)
                                                  Zeisler & Zeisler, P.C.
                                                  10 Middle Street, 15th Floor
                                                  Bridgeport, CT 06604
                                                  Telephone: 203-368-4234 X 236
                                                  Facsimile: 203-549-0903
                                                  Email: cblau@zeislaw.com;
                                                  skindseth@zeislaw.com
                                                  Counsel to the Receiver




                                              5
        Case 3:15-cv-00675-JBA Document 1281 Filed 09/12/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 12, 2019, a copy of the foregoing Notice was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF System. Furthermore, a copy of the foregoing

was sent via email to the Defendant, Iftikar A. Ahmed, at iftyahmed@icloud.com.



                                                       /s/ Christopher H. Blau
                                                      Christopher H. Blau (ct30120)




                                                 6
